Citation Nr: 1829192	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-31 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the Appellant is entitled to recognition as the Veteran's surviving spouse for VA purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1951 to June 1953.  He died in April 2010.  The appellant seeks recognition as the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Philadelphia, Pennsylvania.

The underlying issue of entitlement to death and indemnity compensation (DIC), death pension benefits and accrued benefits will be addressed subsequent to the determination of the threshold issue listed on the title page.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2014 substantive appeal (via VA Form 9), the Appellant requested a local hearing with a Decision Review Officer (DRO hearing).  A February 2015 notice letter informed her that the hearing request had been acknowledged.  She was advised that the appeal would be forwarded to the Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, and she would receive notice from them shortly concerning the hearing.  The appeal was subsequently certified to the Board, but the DRO hearing was never scheduled.  Remand is required to schedule the appellant for her requested DRO hearing.

Accordingly, the case is REMANDED for the following actions:

Schedule the appellant for a DRO hearing at the RO in San Juan, the Commonwealth of Puerto Rico.  The RO in San Juan should provide the appellant notice regarding the time, date, and location of her hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




